Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3 - 14, 16 - 23 are pending.  
Claims 1, 14, 23 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein identifying a first region of interest within a digital representation, such that the first region of interest comprising a first set of pixel data including an electronic representation of machine-readable symbol information, and identifying a second region of interest comprising a second set of pixel data including an electronic representation of a part of an outer surface of the objec having cross-dependencies between a first region of interest and a second region of interest, such that the cross-dependencies within the watermarked electronic image include a first modified region of interest being based upon a second encoded mark developed from a second descriptor within a second region of interest and a second modified region of interest being based upon a first encoded mark developed from a first descriptor within a first region of interest, in 1, 3 - 14, 16 - 23.  
  
Claims 3 - 13, 22 are allowed due to allowed base claim 1.  
Claims 16 - 21 are allowed due to allowed base claim 14.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
July 19, 2021
	
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436